NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
  
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted April 23, 2019* 
                                 Decided April 24, 2019 
                                              
                                          Before 
 
                          MICHAEL S. KANNE, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge 
                           
                          AMY C. BARRETT, Circuit Judge 
 
No. 18‐2495 
 
DAVID CZAPIEWSKI,                              Appeal from the United States District 
      Plaintiff‐Appellant,                     Court for the Eastern District of 
                                               Wisconsin. 
                                                
      v.                                       No. 16‐C‐1709 
                                                
RICHARD ZIMKIEWICZ, et al.,                    Lynn Adelman, 
      Defendants‐Appellees.                    Judge. 
                                                
                                        O R D E R 

       David Czapiewski sued prison staff members under 42 U.S.C. § 1983 for 
displaying deliberate indifference to his expression of suicidal thoughts and retaliating 
against him for his statements. The district court granted the defendants’ motion for 
summary judgment. Czapiewski appeals, and we affirm the judgment. 
        
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).   
No. 18‐2495                                                                            Page  2 
 
        Czapiewski, who has a schizoaffective disorder, is imprisoned at the Wisconsin 
Resource Center, a facility for state prison inmates in need of psychiatric care. One day, 
shortly after getting into a dispute over a television set, he told three psychiatric‐care 
technicians, including Zachary Pingel, that he should be placed on observation status 
because he had thoughts about harming staff members and himself. Given his 
demeanor (standing imposingly over their desk), the technicians perceived Czapiewski 
to be making a threat. One of them summoned a psychiatric‐care supervisor and 
explained what had happened.   
         
        The supervisor, Richard Zimkiewicz, spoke with Czapiewski about the incident. 
Czapiewski was adamant that he did not really want to hurt himself or others but just 
had a thought about it, “like a memory.” Based on this conversation and Czapiewski’s 
demeanor, Zimkiewicz concluded that Czapiewski did not require placement on 
observation status. Zimkiewicz instead decided to place Czapiewski in temporary 
lockup pending an investigation into potential disciplinary action for his threatening 
comments. Temporary lockup cells and observation cells are in the same unit of the 
facility, and staff perform welfare checks on inmates in both kinds of cells every fifteen 
minutes. Inmates placed on observation status are evaluated by crisis psychologists, 
while those in temporary lockup are not.   
         
        In response to his placement in lockup, Czapiewski submitted a statement in 
which he admitted that he had told staff that he was having thoughts of harming them. 
A security director, Brian Bantleon, later reviewed Czapiewski’s statement and the 
reason for the lockup and approved the placement.   
         
        Czapiewski attempted suicide that night by jumping head‐first off the sink. He 
did not report this at the time, and there is no documentation of any attempted   
self‐harm or injury while in lockup. Notes from staff members who performed welfare 
checks state that Czapiewski acted appropriately, made his needs known, and took his 
medication. Czapiewski first disclosed his suicide attempt about eighteen months later, 
and he claims that he now suffers from back pain and migraines because of it.   
         
        After one night in lockup, Czapiewski returned to the general population. 
Zimkiewicz, the psychiatric supervisor, concluded that Czapiewski had been “trying to 
intimidate and threaten staff under the guise of requesting help.” He instructed Pingel 
to issue Czapiewski a disciplinary report. Theodore Stern, a security supervisor, 
reviewed and approved the report three days later. After a hearing, the conduct report 
was dismissed, and Czapiewski did not receive any reprimand.   
No. 18‐2495                                                                            Page  3 
 
        
       Czapiewski then sued Pingel, Zimkiewicz, Bantleon, and Stern, alleging that they 
were deliberately indifferent to the risk that he would attempt suicide and retaliated 
against him in violation of the First Amendment by issuing a conduct report for the 
supposed “threat.” Each side moved for summary judgment, and the district court 
entered judgment for the defendants. The district court concluded that the defendants 
did not know of any risk of harm because Czapiewski had repeatedly stated that he had 
no intention of harming himself. The court further determined that Czapiewski’s 
statements about wanting to harm staff were threats and therefore not speech that the 
First Amendment protects.       
        
       On appeal, Czapiewski first argues that he produced sufficient evidence that the 
defendants were deliberately indifferent to his risk of committing suicide. To survive 
summary judgment, Czapiewski needed evidence that the defendants: (1) subjectively 
knew that he was at substantial risk of committing suicide and (2) intentionally 
disregarded that risk. Collins v. Seeman, 462 F.3d 757, 761 (7th Cir. 2006). He fell short. 
        
       First, Bantleon and Stern were not aware of Czapiewski’s comments about 
harming himself until after the alleged suicide attempt, so they could not have known 
that he was at risk. See Minix v. Canarecci, 597 F.3d 824, 831 (7th Cir. 2010). And while 
Czapiewski reported his thoughts of self‐harm to Pingel, Zimkiewicz (the supervisor) 
was notified and took over. Czapiewski points only to the failure to put him into 
observation as proof that Pingel was deliberately indifferent, but he lacks evidence that 
Pingel was qualified to make that decision or that Pingel knew that he should have 
done more than notify Zimkiewicz of the comments. See Collins, 462 F.3d at 762. 
         
       As for Zimkiewicz, Czapiewski lacks evidence that the supervisor had subjective 
knowledge of a substantial risk. Zimkiewicz interviewed Czapiewski immediately after 
learning that he spoke about self‐harm, but he was adamant that he was not going to 
hurt himself, and he admits that he “consistently” told Zimkiewicz that it was just a 
thought. Based on Czapiewski’s demeanor and statements, Zimkiewicz believed that 
Czapiewski was not at risk of self‐harm and that observation was not necessary. 
Zimkiewicz instead determined that, in his opinion, temporary lockup was best to 
ensure the safety of Czapiewski, other inmates, and staff. Even if this assessment was 
inadequate, that is not enough to show actual knowledge of serious harm, see Minix, 
597 F.3d at 831, or that Zimkiewicz’s decision was such a substantial departure from 
professional judgment to constitute deliberate indifference. See McGee v. Adams, 
721 F.3d 474, 481 (7th Cir. 2013). 
No. 18‐2495                                                                             Page  4 
 
        
       Czapiewski also argues that he provided evidence that his statements were not 
threats and should have entitled him to First Amendment protection. But we need not 
decide whether a jury should have resolved the nature of his remarks. Czapiewski 
needed to submit some evidence that he “suffered a deprivation that would likely deter 
First Amendment activity.” Thayer v. Chiczewski, 705 F.3d 237, 251 (7th Cir. 2012). Even if 
Czapiewski’s statements that he had thoughts of wanting to harm himself and staff 
were not threats but were instead protected First Amendment activity, and even if, as 
he argues, there was no penological justification for disciplining him, the only 
deprivation that Czapiewski objects to is the conduct report. But that conduct report 
was dismissed after a hearing and Czapiewski was not disciplined, so he did not suffer 
any “deprivation.” Even if it is retaliatory, “a single … disciplinary charge that is later 
dismissed is insufficient to serve as the basis of a § 1983 action.” Bridges v. Gilbert, 
557 F.3d 541, 555 (7th Cir. 2009).   
        
                                                                                  AFFIRMED